UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1823


PAUL YONGO,

                                            Plaintiff - Appellant,

          versus


NATIONWIDE INSURANCE COMPANY; CAROL MARTIN;
RHONDA   HOGGE,    AIC;    NATIONWIDE   CLAIMS
DEPARTMENT; NATIONWIDE LOSS ADJUSTERS; SHARRON
STEPHEN-HENLEY; ARTHUR WALTER; NATIONWIDE
AFFINITY   INSURANCE    COMPANY   OF  AMERICA;
NATIONWIDE MUTUAL INSURANCE COMPANY; J. CATER
GLASS; LATONYA MICHELE MCNEIL; HAROLD C.
RHUDY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-00094)


Submitted:    November 2, 2007         Decided:     November 27, 2007


Before NIEMEYER, KING and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Yongo, Appellant Pro Se. George Lee Simpson, III, LAW OFFICE
OF GEORGE L. SIMPSON, III, Raleigh, North Carolina; Benjamin E.
Thompson, III, BROUGHTON, WILKINS, SMITH, SUGGS & THOMPSON, PLLC,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul Yongo seeks to appeal the district court’s order

denying his appeal of the magistrate judge’s order denying various

non-dispositive motions in Yongo’s civil action.             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Yongo seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order. Accordingly, we deny his motions for appointment

of   counsel   and   for   preparation    of   transcripts   at   government

expense, and we dismiss the appeal for lack of jurisdiction.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 2 -